        Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 1 of 15 PageID #:1



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                               )
SOUTHWEST AREAS HEALTH AND                                  )
WELFARE FUND; and ARTHUR H.                                 )
BUNTE, JR., as Trustee,                                     )
                                                            )
                                   Plaintiffs,              )      Case No. 19-cv-381
               v.                                           )
                                                            )      Judge
DONITA ECKRICH, an individual;                              )
PAUL J. MCANDREW, JR., ESQ., an                             )      Magistrate Judge
individual; and PAUL MCANDREW LAW                           )
FIRM, PLLC, an Iowa professional limited                    )
liability company,                                          )
                                                            )
                                   Defendants.              )

                                                     COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Health and Welfare Fund and

Arthur H. Bunte, Jr., one of the Fund’s present trustees, allege as follows:

                                                 Jurisdiction and Venue

          1.        This action is brought and maintained in accordance with the provisions of the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq., and is

an equitable action to enforce the terms of an employee welfare benefit plan.

          2.        This Court has jurisdiction over this action under Sections 502(e)(1) and 502(f) of

ERISA, 29 U.S.C. §§ 1132(e)(1) and 1132(f), because the Plaintiffs seek equitable relief under

Title I of ERISA. This Court also has jurisdiction under 28 U.S.C. § 1331, because this action

arises under the laws of the United States.

          3.        Venue is proper in this Court under Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), because an action under Title I of ERISA may be brought in the district where a


T: 572813 / 19810000 / 1/18/2019                          -1-
        Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 2 of 15 PageID #:2



plan is administered—in this case, the Northern District of Illinois.

                                                  Parties

          4.        Central States, Southeast and Southwest Areas Health and Welfare Fund (the

“Fund”) is an employee welfare benefit plan as that term is defined in Section 3(1) of ERISA, 29

U.S.C. § 1002(1), and is administered from its principal and exclusive offices located in

Rosemont, Cook County, Illinois.

          5.        The Fund is primarily funded by contributions remitted by multiple participating

employers pursuant to negotiated collective bargaining agreements with local unions affiliated

with the International Brotherhood of Teamsters (“IBT”). All principal and income from such

contributions and investments thereof is held and used for the exclusive purpose of providing

health and welfare benefits to the Fund’s participants and beneficiaries and paying the Fund’s

administrative expenses.

          6.        Plaintiff Arthur H. Bunte, Jr. is a trustee and a fiduciary of the Fund as defined in

Section 3(21) of ERISA, 29 U.S.C. § 1002(21). Pursuant to Section 502(a)(3) of ERISA, 29

U.S.C. § 1132(a)(3), Mr. Bunte is authorized to bring this action on behalf of the Fund in his

capacity as trustee and fiduciary.

          7.        Defendant Donita Eckrich (“Ms. Eckrich”) is an individual who resides in

Coralville, Iowa. During the times relevant to this Complaint, Ms. Eckrich was covered by the

Fund’s Plan Document (the “Plan”) as an employee who worked under an IBT Union collective

bargaining agreement, which required Ms. Eckrich’s employer to pay contributions on her behalf

to the Fund for the purpose of providing her with health and welfare coverage, including medical

and short-term disability benefits.




T: 572813 / 19810000 / 1/18/2019                    -2-
        Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 3 of 15 PageID #:3



          8.        Defendant Paul J. McAndrew, Jr., Esq. (“Mr. McAndrew”) is an attorney who

practices law in the State of Iowa where he is employed by Paul McAndrew Law Firm, PLLC.

          9.        Defendant Paul McAndrew Law Firm, PLLC (“McAndrew Law Firm”) is a law

firm operating out of Coralville, Iowa.

          10.       For periods of time relevant to this Complaint, Mr. McAndrew represented Ms.

Eckrich in a State of Iowa workers’ compensation case Ms. Eckrich brought against her

employer, United Parcel Service, Inc. (“UPS”), seeking to recover from on-the-job injuries she

suffered on or about August 31, 2016 (the “Workers’ Compensation Case”).

                                         Relevant Plan Provisions

          11.       Any health and welfare coverage extended by the Fund is subject to the terms,

conditions, and limitations upon the payment of benefits stated in the Plan. A copy of the Plan is

attached hereto as Exhibit A.

          12.       Section 4.03 of the Plan states, in relevant part:

          A Covered Individual shall not be entitled to payment on a claim for any charge
          incurred for any treatment or service for any illness or injury which is sustained as
          a result of any enterprise or occupation for wage or profit or is an illness or injury
          of the type covered by any applicable Workers’ Compensation Act or similar law
          providing benefits to employees for on-the-job injuries.

See Exhibit A, p. 31.

          13.       Section 11.14 of the Plan establishes and discusses the Fund’s subrogation rights

with respect to benefits paid on behalf of covered individuals.

          14.       Section 11.14(a) of the Plan states, in relevant part, as follows:

          The Fund, whenever it makes any payment for any benefits on behalf of a
          Covered Individual or other person related to any illness, injury or disability
          (collectively and separately “Disability”) of the person, is immediately subrogated
          and vested with subrogation rights (“Subrogation Rights”) to all present and
          future rights of recovery (“Loss Recovery Rights”) arising out of the Disability
          which that person . . . may have. The Fund’s Subrogation Rights extend to all

T: 572813 / 19810000 / 1/18/2019                     -3-
        Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 4 of 15 PageID #:4



          Loss Recovery Rights of the Covered Individual. The Loss Recovery Rights of
          the Covered Individual include, without limitation, all rights based upon any one
          or more of the following:

                    (1)            Any act or omission by any person or entity . . .

                    (2)            Any policy . . . for any insurance, indemnity or reimbursement . . .
                                   including every . . . form of no-fault liability insurance, personal-
                                   injury-protection insurance, financial responsibility insurance,
                                   uninsured and/or underinsured motorist insurance and any
                                   casualty liability insurance or medical payments coverage. . . .

See Exhibit A, p. 60.

          15.       Section 11.14(b) of the Plan states, in part:

          The Covered Individual shall fully cooperate with the Fund in enforcement of the
          Fund’s Subrogation Rights, shall make prompt, full, accurate and continuous
          disclosures to the Fund’s representatives of all information about all
          circumstances of his/her Disability and about all other specifics of his/her Loss
          Recovery Rights . . . and shall refrain from any act or omission that would to any
          extent prejudice or impair the Fund’s Subrogation Rights or seek to prejudice or
          impair the Fund’s Subrogation Rights.

See Exhibit A, pp. 60-61.

          16.       Section 11.14(c) of the Plan states:

          The payment by the Fund for any benefits on behalf of a Covered Individual
          related to his/her Disability, and the simultaneous creation of the Fund’s
          Subrogation Rights to the full extent of present and future payments, shall by
          itself (without any documentation from, or any act by, the Covered Individual)
          result in an immediate assignment to the Fund of all right, title and interest of the
          Covered Individual to and in any and all of his/her Loss Recovery Rights to the
          extent of such payments, and said payment by the Fund on behalf of a Covered
          Individual shall be deemed to constitute the Covered Individual’s direction to
          his/her attorneys and other representatives to reimburse the full amount of the
          Fund’s Subrogation Rights, from any settlement proceeds or other proceeds
          (collectively “Proceeds”) which are paid to the attorneys or representatives for or
          on behalf of the Covered Individual, before the Covered Individual receives any
          Proceeds in full or partial satisfaction of his/her Loss Recovery Rights, and before
          any fees or expenses are paid, including attorneys’ fees.

See Exhibit A, p. 61.



T: 572813 / 19810000 / 1/18/2019                           -4-
         Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 5 of 15 PageID #:5



          17.       Section 11.14(d) of the Plan states:

          No Covered Individual (including his/her attorneys and other representatives) is
          authorized to act on behalf of the Fund with respect to the Fund’s Subrogation
          Rights, or to receive any payment or reimbursement on behalf of the Fund or to
          release or impair the Fund’s Subrogation Rights to any extent. The Fund is
          entitled to receive payment and reimbursement in the full amount of the Fund’s
          Subrogation Rights before the Covered Individual receives any Proceeds in full or
          partial satisfaction of his/her Loss Recovery Rights and before any fees or
          expenses are paid, including attorneys’ fees. If the Fund is vested with
          Subrogation Rights pursuant to this Section 11.14, then, before the Covered
          Individual receives any Proceeds, the Covered Individual, and every person and
          entity that provides any recovery of Proceeds to or on behalf of a Covered
          Individual, are obligated to cause all such Proceeds to be paid primarily and
          directly to the Fund until the Fund has received full payment and reimbursement
          of the Fund’s Subrogation Rights.

See Exhibit A, p. 61.

          18.       Section 11.14(e) of the Plan states, in relevant part:

          If at any time, either before or after the Fund becomes vested with Subrogation
          Rights pursuant to this Section 11.14, a Covered Individual . . . directly or
          indirectly receives any Proceeds as full or partial satisfaction of his/her Loss
          Recovery Rights . . . the Fund shall be vested with each of the following mutually
          independent rights:

                    (4)        The right, at any time after the Fund becomes vested with
                               Subrogation Rights, to prosecute a civil action against the Covered
                               Individual and/or against any person and/or any other entity
                               (including any insurance company) which the Fund claims to be
                               responsible, in whole or in part, to provide payment or
                               reimbursement to the Fund of the unrecovered amount of the
                               Fund’s Subrogation Rights.

See Exhibit A, pp. 61-62.

          19.       Section 11.14(f) of the Plan states, in relevant part, that the Fund “may assert a

lien, for recovery of the Fund’s Subrogation Rights against any person or entity.” See Exhibit A,

p. 62.




T: 572813 / 19810000 / 1/18/2019                      -5-
        Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 6 of 15 PageID #:6



          20.       Section 11.14(g) of the Plan states:
          The Fund shall not be financially responsible for any expenses, including
          attorneys’ fees, incurred by or on behalf of a Covered Individual in the
          enforcement of his/her Loss Recovery Rights, except to the extent such
          responsibility is formally accepted by written agreement of an authorized Fund
          representative.

See Exhibit A, p. 62.

          21.       Section 11.14(h) of the Plan states, in relevant part:

          The Fund is authorized but not required to bring civil actions in enforcement of
          the Fund’s Subrogation Rights, including direct actions (as subrogee or otherwise)
          against any person, entity, or Responsible Person which the Fund claims to be
          responsible, in whole or in part, to provide payment or compensation or
          reimbursement to the Fund of the unrecovered amount of the Fund’s Subrogation
          Rights, and including actions against any person, entity, or Responsible Person to
          enjoin any act or practice which violates any terms of the Plan, the Fund’s
          Subrogation Rights and/or to obtain other appropriate equitable relief to redress
          such violations and/or to enforce the Fund’s Subrogation Rights. A Responsible
          Person is any person or entity, including attorneys or other representatives of a
          Covered Individual in any claim for damages for a Disability suffered by the
          Covered Individual, resulting from any act or omission of another person or
          entity, and who receives any Proceeds, by way of settlement or award from said
          claim for damages.

See Exhibit A, p. 62.

          22.       Section 11.14(h) of the Plan also states, in relevant part:

          If such a civil action is filed by the Fund and the Fund prevails in any amount on
          any of its claims, all persons, entities and Responsible Person(s) against whom
          such action is filed shall jointly and severally be responsible for all costs and
          expenses, including attorneys’ fees, incurred by the Fund in connection with or
          related to such civil action.

See Exhibit A, p. 62.

          23.             Section 11.14(j) of the Plan states, in relevant part:

          The Fund’s entitlement to full payment and reimbursement of its Subrogation
          Rights is absolute and unqualified, and is not to be reduced or impaired by the
          relationship of the gross or net amount of the Proceeds to the aggregate monetary
          damages sustained, or claimed to be sustained, by the Covered Individual in
          connection with the Disability related to his/her Loss Recovery Rights. The
          Fund’s Subrogation Rights are not in any way subordinate to or affected by any
T: 572813 / 19810000 / 1/18/2019                       -6-
        Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 7 of 15 PageID #:7



          ‘make whole’ rule. . . . The Fund’s Subrogation Rights are not in any way
          subordinate to or affected by any ‘common fund’ principle or factor – sometimes
          described as the equitable concept of a ‘common fund’ which governs the
          allocation of attorney’s fees in any case in which a lawyer hired by one party
          creates through his/her efforts a fund in which others are entitled to share as well
          – the acceptance of plan benefits from the Fund entirely subordinates the Loss
          Recovery Rights of the Covered Individual to the Subrogation Rights of the Fund
          (without any ‘common fund’ reduction or other reduction of those Subrogation
          Rights). . . .

 See Exhibit A, p. 63 (emphasis in original).

          24.       Section 11.11 of the Plan states, in relevant part:

          The Fund shall be entitled to assert a lien against third parties, insurers and
          attorneys when necessary to protect the rights of the beneficiaries of the Plan or
          when necessary to protect the Fund’s rights to recover any reimbursements
          provided for by the terms of this Plan.

See Exhibit A, p. 59.

                                         Background Information

          25.       Ms. Eckrich claims that on or about August 31, 2016, she suffered on-the-job

injuries while working for UPS.

          26.       Because UPS disputed whether Ms. Eckrich was entitled to workers’

compensation benefits for her on-the-job injuries, Ms. Eckrich requested that the Fund pay

medical benefits and short-term disability (loss of time) benefits related to her on-the-job

injuries.

          27.       To induce the Fund to advance Plan benefits relating to her on-the-job injuries,

Ms. Eckrich signed an Agreement to Reimburse the Fund (“Agreement to Reimburse”) for the

benefits the Fund paid on her behalf from any recovery—including any settlement or award—

she received from her Worker’s Compensation Case. Ms. Eckrich signed the Agreement to

Reimburse on or about November 11, 2016. Mr. McAndrew also signed the Agreement to

Reimburse on or about November 17, 2016. A copy of the Agreement to Reimburse is attached

T: 572813 / 19810000 / 1/18/2019                     -7-
        Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 8 of 15 PageID #:8



hereto as Exhibit B.

          28.       The Fund paid $6,047.14 on Ms. Eckrich’s behalf for medical expenses incurred

relating to her on-the-job injuries. A copy of the Fund’s paid claims history for Ms. Eckrich’s

medical expenses is attached hereto as Exhibit C.

          29.       The Fund also paid $13,000.26 on Ms. Eckrich’s behalf for short-term disability

(loss of time) benefits relating to her on-the-job injuries. A copy of the Fund’s payment history

for Ms. Eckrich’s loss of time claims is attached hereto as Exhibit D.

          30.       Accordingly, the Fund paid a total of $19,047.40 in medical and short-term

disability benefits relating to Ms. Eckrich’s on-the-job injuries.

          31.       Upon information and belief, Ms. Eckrich and Mr. McAndrew settled the

Worker’s Compensation Case against UPS (the “Settlement”).

          32.       Despite requests made by the Fund for information regarding the Settlement, Mr.

McAndrew and Ms. Eckrich have failed to provide the Fund with the requested information;

therefore, the date and amount of the Settlement are unknown to the Fund.

          33.       Upon information and belief, Ms. Eckrich and/or Mr. McAndrew is now in

possession of the proceeds of the Settlement.

          34.       Upon information and belief, as a result of the Settlement, Mr. McAndrew and/or

McAndrew Law Firm may have received or retained in a client trust account or in an escrow

account a sum sufficient to satisfy all or part of the Fund’s unreimbursed medical and short-term

disability expenses.

          35.       Upon information and belief, as a result of the Settlement, Mr. McAndrew and/or

McAndrew Law Firm may have, in violation of § 11.14(d) of the Plan, distributed to Mr.

McAndrew or received from UPS directly an attorney’s fee and caused the balance of the


T: 572813 / 19810000 / 1/18/2019                  -8-
        Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 9 of 15 PageID #:9



Settlement, less expenses, to be distributed to Ms. Eckrich.

          36.       Mr. McAndrew is required by the Iowa Rules of Professional Conduct to

safeguard properties of third persons. Rule 32:1.15(a) states, in relevant part:

          A lawyer shall hold property of clients or third persons that is in a lawyer’s
          possession in connection with a representation separate from the lawyer’s own
          property. Funds shall be kept in a separate account. Other property shall be
          identified as such and appropriately safeguarded.

Iowa Rules of Prof. Conduct, Rule 32:1.15(a).

          37.       Rule 32:1.15(d) states:

          Upon receiving funds or other property in which a client or third person has an
          interest, a lawyer shall promptly notify the client or third person. Except as stated
          in this rule or otherwise permitted by law or by agreement with the client, a
          lawyer shall promptly deliver to the client or third person any funds or other
          property that the client or third person is entitled to receive and, upon request by
          the client or third person, shall promptly render a full accounting regarding such
          property.

Iowa Rules of Prof. Conduct, Rule 32:1.15(d).

          38.       Rule 32:1.15(e) states, in relevant part:

          When in the course of representation a lawyer is in possession of property in
          which two or more persons (one of whom may be the lawyer) claim interests, the
          property shall be kept separate by the lawyer until the dispute is resolved.

Iowa Rules of Prof. Conduct, Rule 32:1.15(e).

          39.       Despite demanding reimbursement, the Fund has not received any payment from

any of the Defendants.

          40.       The Agreement to Reimburse, including but not limited to Paragraphs 1 and 2

therein, creates a lien and right to reimbursement in favor of the Fund from any settlement,

redemption, stipulation, compromise, or award of Ms. Eckrich’s claim in the Workers’

Compensation Case. See Exhibit B, p. 2.



T: 572813 / 19810000 / 1/18/2019                     -9-
      Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 10 of 15 PageID #:10



          41.       Paragraph 3 of the Agreement to Reimburse states, “That all amounts recovered

as a result of the promisor’s workers’ compensation claim . . . shall first be paid to [the Fund] to

reimburse [the Fund] dollar for dollar for all monies paid to or on behalf of the promisor and

have priority over any sums claimed by the promisor or his attorney.” See Exhibit B, p. 3

(emphasis added).

          42.       Paragraph 6 of the Agreement to Reimburse states “That the promisor agrees . . .

not to abandon or settle his claim without the written approval of [the Fund] and to promptly

inform [the Fund] of the disposition of his claim . . .” See Exhibit B, p. 3.

                   Count I: Imposition of an Equitable Lien and Constructive Trust
                                  on the Proceeds of the Settlement

          43.       Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 42 of this Complaint as though fully set forth herein.

          44.       Pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), Plaintiffs bring

Count I to obtain appropriate equitable relief against the Defendants.

          45.       Upon information and belief, one or more of the Defendants are in possession of a

specifically identifiable fund of $19,047.40, in the amount of the Fund’s subrogation lien

asserted on the Settlement.

          46.       Under Section 11.14 of the Plan, the Fund has established an equitable lien in the

specifically identifiable amount of $19,047.40 against Mr. McAndrew and McAndrew Law Firm

(to the extent that settlement funds subject to the lien are maintained in a client trust account or

in an escrow account or have been distributed to Mr. McAndrew as an attorney’s fee) and/or Ms.

Eckrich (to the extent that settlement funds subject to the lien have been disbursed to Ms.

Eckrich or are being held for her benefit in a client trust account or escrow account).



T: 572813 / 19810000 / 1/18/2019                  - 10 -
        Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 11 of 15 PageID #:11



          47.       The $19,047.40 held by one or more of the Defendants, and upon which the Fund

is entitled to an equitable lien, is to be held in constructive trust by the Defendants for the Fund

to the extent of the Fund’s lien.

          48.       Based upon the equitable lien and the constructive trust, the Defendants stand in a

fiduciary relationship to the Fund with respect to the value of such lien and trust, and the

Defendants may not dispose of assets subject to that lien or violate fiduciary duties relating to

those assets.

          WHEREFORE, the Plaintiffs request the following relief:

          (a)       Equitable remedies against the Defendants and in favor of the Plaintiffs, pursuant

to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), in the form of:

                     i.            Imposition of an equitable lien and a constructive trust upon the funds

                                   from the Settlement held by the Defendants, to the extent of the

                                   Fund’s lien, as identified in this Complaint;

                    ii.            Enforcement of the Fund’s equitable lien in the amount of $19,047.40

                                   (plus interest) against assets belonging to the Plaintiffs and held by the

                                   Defendants, as identified in this Complaint;

                   iii.            Enjoinment of the Defendants from disposing of any funds held in

                                   constructive trust for the Plaintiffs, until such time as the Fund’s

                                   equitable lien together with all attorneys’ fees and costs incurred by

                                   Plaintiffs in connection with this action have been satisfied in full;

          (b)       That this Court retain jurisdiction to enforce the equitable remedies sought by the

Plaintiffs in this Complaint, until such time as the Fund’s equitable lien has been satisfied in

full;


T: 572813 / 19810000 / 1/18/2019                       - 11 -
      Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 12 of 15 PageID #:12



          (c)         An award of attorneys’ fees and costs; and

          (d)         Such further or different relief as this Court may deem proper and just.

           Count II: Enforcement of the Plan (Subrogation Lien & Constructive Trust)

          49.       Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 42 of this Complaint as though fully set forth herein.

          50.       Pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), Plaintiffs bring

Count II to enforce the terms of the Plan.

          51.       The Plan grants the Fund reimbursement and subrogation rights, and requires the

repayment by any responsible party (including the Defendants) of covered medical and short-

term disability benefits paid by the Fund on behalf of a covered individual.

          52.       Thus, under the terms of the Plan, the Fund is entitled to reimbursement from the

Defendants in the amount $19,047.40, representing the unreimbursed funds paid by the Fund on

behalf of Ms. Eckrich for medical expenses and short-term disability benefits incurred as a result

of her on-the-job injuries, before any proceeds of the Settlement, including attorneys’ fees, are

paid to the Defendants.

          53.       To date, the Defendants have failed to pay any reimbursement to the Fund from

the proceeds of the Settlement, and the full amount (i.e., $19,047.40) of the Fund’s subrogation

lien is unreimbursed.

          WHEREFORE, the Plaintiffs request the following relief:

          (a)       Equitable remedies against the Defendants and in favor of the Plaintiffs, pursuant

to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), in the form of:

                     i.            An order enforcing the Plan and enjoining the Defendants from

                                   violating the Plaintiffs’ subrogation rights as established by the Plan,

                                   including an order requiring reimbursement in the amount of the
T: 572813 / 19810000 / 1/18/2019                     - 12 -
      Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 13 of 15 PageID #:13



                                   Fund’s subrogation lien of $19,047.40 (plus interest);

                    ii.            Enjoinment of the Defendants from disposing of any Settlement funds

                                   in the identifiable amount of $19,047.40 against assets held by the

                                   Defendants as described in this Complaint, until such time as the

                                   Plaintiffs’ subrogation rights as established by the Plan have been

                                   satisfied in full;

                   iii.            Imposition of an equitable lien and a constructive trust upon the funds

                                   from the Settlement held by the Defendants, to the extent of the

                                   Fund’s lien, as identified in this Complaint;

          (b)         That this Court retain jurisdiction to enforce the equitable remedies sought by

the Plaintiffs in this Complaint, until such time as the Plaintiffs’ subrogation rights as

established by the Plan have been satisfied in full;

          (c)         An award of attorneys’ fees and costs; and

          (d)         Such further or different relief as this Court may deem proper and just.

                                     Count III – Breach of Fiduciary Duty

          54.       Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 42 of this Complaint as though fully set forth herein.

          55.       Upon information and belief, one or more of the Defendants are in possession of

assets, which in equity and good conscience are property of the Fund, an employee welfare

benefit plan, because the Defendants refuse to reimburse the Fund the amount of the Fund’s lien

on the proceeds of the Settlement meant to be paid to the Fund. The Defendants thereby owe an

obligation under Section 404 of ERISA, 29 U.S.C. § 1104, to discharge their fiduciary duties to

the Fund regarding those assets, hold said assets in constructive trust for the Fund, and reimburse


T: 572813 / 19810000 / 1/18/2019                        - 13 -
      Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 14 of 15 PageID #:14



the full amount owed to the Fund, upon demand by the Fund.

          56.       Notwithstanding that the Fund has demanded full repayment of assets, consisting

of the medical and short-term disability benefits that the Fund has paid on behalf of Ms. Eckrich

in the amount of $19,047.40, the Defendants have refused to reimburse the Fund any of those

assets constructively held by them. Therefore, the Defendants have breached their fiduciary

duties and are liable to the Fund for that breach under Section 409 of ERISA, 29 U.S.C. § 1109.

The Defendants are thus required to hold the assets for the exclusive purpose of providing

benefits to participants and beneficiaries of an employee welfare benefit plan and are liable to the

Fund.

          57.       The Defendants’ refusal to reimburse the Fund for the medical and short-term

disability benefits it has paid on behalf of Ms. Eckrich constitutes a breach of Defendants’

fiduciary duties. The Defendants hold property of an employee welfare benefit plan as

constructive trustees and those assets must only be used for the purpose of providing benefits to

participants and beneficiaries of the Fund according to the terms of the Plan.

          WHEREFORE, the Plaintiffs request the following relief:

          (a)       Equitable relief under Section 502(a)(2) of ERISA, 29 U.S.C. § 1132(a)(2), to

remedy the Defendants’ fiduciary breach and violation of Section 409 of ERISA, 29 U.S.C. §

1109, in the form of an injunction requiring the Defendants to reimburse the Plaintiffs

$19,047.40, plus interest;

          (b)       Attorneys’ fees and costs in favor of the Plaintiffs and against the Defendants;

          (c)       That this Court retain jurisdiction to enforce the equitable remedy sought by the

Plaintiffs, for such period of time as is required, until the Defendants reimburse the Plaintiffs the

amount of $19,047.40, plus interest; and


T: 572813 / 19810000 / 1/18/2019                   - 14 -
      Case: 1:19-cv-00381 Document #: 1 Filed: 01/18/19 Page 15 of 15 PageID #:15



          (d)       That this Court enter any further orders which are reasonable and just to

effectuate the equitable remedy requested herein.

                                                        Respectfully submitted,

                                                        /s/ Lois J. Yu
                                                        Lois J. Yu, Attorney (ARDC #6321772)
                                                        CENTRAL STATES FUNDS
                                                        Law Department
                                                        9377 W. Higgins Road, 10th Floor
                                                        Rosemont, Illinois 60018-4938
                                                        (847) 939-2116
                                                        lyu@centralstatesfunds.org

January 18, 2019                                        ATTORNEY FOR PLAINTIFFS




T: 572813 / 19810000 / 1/18/2019               - 15 -
